Name: Commission Implementing Decision (EU) 2015/1319 of 29 July 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H7N7 in Germany (notified under document C(2015) 5501) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: natural environment;  agricultural activity;  Europe;  animal product;  health;  agricultural policy;  trade policy
 Date Published: 2015-07-31

 31.7.2015 EN Official Journal of the European Union L 203/25 COMMISSION IMPLEMENTING DECISION (EU) 2015/1319 of 29 July 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H7N7 in Germany (notified under document C(2015) 5501) (Only the German text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) Germany notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H7N7 in a holding on its territory where poultry or other captive birds are kept and it immediately took the measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones. (6) The Commission has examined those measures in collaboration with Germany, and it is satisfied that the borders of the protection and surveillance zones, established by the competent authority in that Member State, are at a sufficient distance to the actual holding where the outbreak was confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly define the protection and surveillance zones established in Germany at Union level in collaboration with that Member State. (8) Accordingly, the protection and surveillance zones in Germany, where the animal health control measures as laid down in Directive 2005/94/EC are applied, should be defined in the Annex to this Decision and the duration of that regionalisation fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Germany shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed as protection and surveillance zones in Parts A and B of the Annex to this Decision. Article 2 This Decision shall apply until 31 December 2015. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 July 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX Part A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC DE Germany Postal/ADNS code Area comprising: EMSLAND 03454 In Lower Saxony in the Landkreis Emsland the following parts: Herzlake; starting at Wettruper Damm, Birkenweg, Pappelweg, MoorstraÃ e, Am Esch, K 241, HauptstraÃ e, L 55, Schullenpool, BurgstraÃ e, K 208, Unterm Bookhof, Kampweg, Andruper Weg, An der Drake, Beel, SÃ ¼dradde (Hase) up to level of Essenbeel, then in an L-shaped line up to the B213 road, Zum Klingenberg, K 256, Alter Kirchweg, Im Dorfe (K 256), Oling up to the GroÃ e Hase river, district border along the GroÃ e Hase as far as Hahnenmoorkanal, Hahenmoorkanal as far as L 128, SiedlerstraÃ e, FriesenstraÃ e up to district border, district border as far as Wettruper Damm. 19.8.2015 Part B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC DE Germany Postal/ADNS code Area comprising: EMSLAND 03454 In Lower Saxony: Landkreis Cloppenburg: On the northern side of the district border along Vinner Weg und Birkenweg to LÃ ¶ningen, then further along Dr LÃ ¼bbers-Weg, LangenstraÃ e, HasestraÃ e, RÃ ¶pker Weg, RÃ ¶pker StraÃ e and Zur Moorburg up to the district border, then along that border to the starting point at Vinner Weg. Landkreis Emsland: Wettrup, starting at BahnhofstraÃ e (in a south-easterly direction), Im Felde, BergerstraÃ e, HaselÃ ¼nner StraÃ e, K 317, Alte HaselÃ ¼nner StraÃ e, Moorhook, Steppenberger StraÃ e, Penninghuser StraÃ e, Walldamm, K 233, Hestruper MÃ ¼hlenbach, Lotter Beeke, Feldweg as far as Droper StraÃ e, Lotter Beeke as far as Hase river, Hammer-Tannen-StraÃ e, IndustriestraÃ e, HammerstraÃ e, Schwarzenbergweg, Meppener StraÃ e, Im Fehn, DiekstraÃ e, SandstraÃ e, Am Schullenriedengraben, Meppener StraÃ e, B 402, Stadtmark, K 207, Am Sportplatz, Alter Kirchweg, K 207, Alte SchulstraÃ e, Am Jugendheim, Zum Herthum, Feldweg to Middelradde, Feldweg to Buchenweg, Buchenweg, BerÃ ener StraÃ e, Mittelradde, HÃ ¼vener StraÃ e, Feldweg to OststraÃ e, OststraÃ e, Ahmsener StraÃ e, Lahner StraÃ e, Alte DorfstraÃ e, Am Neuland, Zur WaldbÃ ¼hne, Feldweg to Vinner StraÃ e, Vinner StraÃ e, Up'n Sande, Riehen, Im Dorf, Am Sportplatz, Im England, LÃ ¶ninger StraÃ e, district border as far as BahnhofstraÃ e. Landkreis OsnabrÃ ¼ck: In the municipality of Bippen: From the south-western district border along the L 60 Lingener StraÃ e in the direction of Ohrtermersch, right into Zum Scherpenberg, left into Alte SchulstraÃ e, left into FangstraÃ e, left into Bramhof, across Bippener StraÃ e L 73, BergstraÃ e, right into Kreuzweg, left into Lindlage, crossing to municipality of Berge. In the municipality of Berge: From Lindlage to Upberg, Tiefer Weg, RÃ ¼bbelhauk, right into KampstraÃ e, left into Kirchweg, right into AsterfeldstraÃ e, left into Am Eiskenberg, right into Fienenmoorweg, Zum weiÃ en Pfahl, Antener StraÃ e, crossing to municipality of Menslage, In the municipality of Menslage: From Antener StraÃ e, left into Reuterweg, Hahler Beeke, upstream along Kleine Hase, left into ThÃ ¼ndamm as far as the district border, then along that border back to starting point. 28.8.2015 EMSLAND 03454 In Lower Saxony in the Landkreis Emsland the following parts: Herzlake; starting at Wettruper Damm, Birkenweg, Pappelweg, MoorstraÃ e, Am Esch, K 241, HauptstraÃ e, L 55, Schullenpool, BurgstraÃ e, K 208, Unterm Bookhof, Kampweg, Andruper Weg, An der Drake, Beel, SÃ ¼dradde (Hase) up to level of Essenbeel, then in an L-shaped line up to the B213 road, Zum Klingenberg, K 256, Alter Kirchweg, Im Dorfe (K 256), Oling up to the GroÃ e Hase river, district border along the GroÃ e Hase as far as Hahnenmoorkanal, Hahenmoorkanal as far as L 128, SiedlerstraÃ e, FriesenstraÃ e up to district border, district border as far as Wettruper Damm. 20.8 - 28.8.2015